OPINION
By HAMILTON, PJ.
Appeal on questions of law.
The controversy in this, case grows out of a sales contract.
We are in accord with the reasoning in the opinion and judgment of the trial court.
The plaintiff invokes the jurisdiction and remedy under the laws of Ohio in enforcing a Kentucky contract. The contract is proven to be valid under the laws of Kentucky, and may be enforced in Ohio. The trial court applied the Ohio statutory requirement of the return of 50% of the money paid under the sales contract. The plaintiff-appellant argues that the Kentucky law does not require such return. The record is silent on this point as to such requirement under the laws of Kentucky. In. the absence of such proof> the law of Ohio must govern.
The cases cited by appellant bear on the question of the-validity of the contract and not on the remedy. Moreover, to hold that .the Ohio statutory requirement, which is remedial, does not. apply to appellant, would . give greater rights to non-residents than to. our own citizens. Comity does not require the. courts, to go-.that far.
The judgment is .affirmed-.
MATTHEWS.. &, ROS.S,. JJ, .concur,’.